Citation Nr: 1417439	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  10-46 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to service-connected bronchial asthma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel





INTRODUCTION

The Veteran had active duty service from March 1964 to March 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the Veteran's claim for service connection for GERD.  In June 2009, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in September 2010 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2010.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, there are Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files associated with the Veteran's claim.  A review of the documents in Virtual VA reveals a February 2014 Informal Hearing Presentation (IHP) submitted by the Veteran's representative as well as various adjudicatory documents that are duplicative of those contained in the claims file or irrelevant to the issue on appeal.  Further, there are no documents in the Veteran's VBMS file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a remand is necessary to ensure that there is a complete record upon which to decide the claim for service connection for GERD on appeal so that the Veteran is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

With regards to the Veteran's claim for service connection, he has alleged that his current GERD was caused or aggravated by his service-connected bronchial asthma.  The Board notes that the RO has also considered whether service connection was warranted on a direct basis.  The Veteran's service treatment records are negative for findings, complaints or diagnoses related to GERD while the post-service clinical records document the diagnosis and treatment of GERD beginning in September 2004.  A February 2008 private treatment note reflects a diagnosis of GERD with dysphagia and probable reflux-induced asthma.  Contrary to the assertions of the Veteran's representative in its February 2014 Informal Hearing Presentation, this treatment note suggests that the Veteran's claimed GERD was the cause of his service-connected asthma rather than his service-connected asthma being the cause of his claimed GERD.  However, the Veteran did reference various medical studies in his June 2009 NOD and June 2008 statement suggesting that asthma patients that were not responsive to treatment (such as the Veteran) were more likely to develop GERD.  In light of the foregoing evidence, a VA examination should be obtained upon remand to determine the nature and etiology of the claimed GERD.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006). 38 U.S.C.A. § 5103A(d) (West 2002); and 38 C.F.R. § 3.159(c)(4) (2013).

Finally, the Board notes that the Veteran has submitted private treatment records from several different providers, dated through January 2010, documenting treatment for GERD.  It is not clear whether the Veteran received additional treatment for his claimed GERD since service.  On remand, the Veteran should be asked to furnish, or to furnish an authorization to enable VA to obtain, any additional private treatment records from providers who had treated him for his claimed disability.

Accordingly, the case is REMANDED for the following action:

1.  Furnish to the Veteran a letter requesting that he provide information and, if necessary, authorization, to enable it to obtain any additional treatment records pertinent to the claim on appeal.  Specifically request that the Veteran provide, or provide appropriate authorization so as to allow VA to obtain, any outstanding private records, including copies of any records demonstrating treatment for his claimed GERD since service.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  Following the completion of the above development, and after obtaining any outstanding records, the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of claimed GERD.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner is asked to furnish an opinion with respect to the following questions:

(A) Is it at least as likely as not (50 percent or greater probability) that the diagnosed GERD had its onset during the Veteran's period of active duty service; or, was any such disorder caused by any incident or event that occurred during his period of service?   

(B)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed GERD was caused OR aggravated by his service-connected bronchial asthma?  The examiner should specifically comment on the assertions of the Veteran, as contained in his June 2008 statement and June 2009 NOD, regarding the increased prevalence of GERD in individuals with asthma that did not respond to treatment.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the onset of symptomology.  The rationale for any opinion offered should be provided.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include any evidence received after the September 2010 statement of the case.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



